--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EPOXY INC.
 
NOTICE OF STOCK AWARD  GRANT
 


UNLESS  OTHERWISE  DEFINED  HEREIN,  THE  TERMS  DEFINED  IN THE  EPOXY INC.
2014 STOCK OPTION AND STOCK AWARD PLAN SHALL HAVE THE SAME DEFINED  MEANINGS  IN
THE  ATTACHED  STOCK  AWARD  AGREEMENT,  OF WHICH  THIS  NOTICE  OF STOCK  AWARD
GRANT IS A PART.
 


I. NOTICE OF STOCK AWARD GRANT:
 
                ,  you  have  been  granted  a stock  award  of the Common Stock
(the "Common Stock") of Epoxy Inc., subject to the terms and conditions  of the
Epoxy Inc. 2014 Stock  Option and Stock  Award  Plan  and the attached Stock
Award Agreement as follows:
 
 
Grant Number:
     
Date of Grant:
     
Vesting Commencement Date:
     
Total number of Award shares granted:
     
Term/Expiration Date:
             
VESTING SCHEDULE: This Award may be issued, in whole or in part, in
accordance  with the following schedule:
               


                      

 
1

--------------------------------------------------------------------------------

 


 
STOCK AWARD AGREEMENT RECITALS

 
A.  The Board of Directors of  Epoxy Inc. (the "Company"), have adopted the 2014
Stock  Option and  Stock  Award Plan  (the
"Plan")  for  the  purpose  of  retaining  the services  of
selected  Directors,  Officers,
Employees  and  Consultants  and  other  independent  advisors  who  provide
services to the Company (or any Subsidiary) (the "Awardee").
 
B. Awardee has rendered valuable services to the Company (or a Subsidiary), and
this Stock Award Agreement (this "Agreement")   is executed pursuant to, and is
intended to carry out the purposes of  the Plan in connection with the Company's
grant of a stock award to a director of the Company (the "Awardee").
 
C. All capitalized  terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
 
NOW, THEREFORE,  it is hereby agreed as follows:
 
1.     GRANT OF STOCK AWARD. The Company hereby grants to Awardee, as of the
Grant Date, a stock award for the number of Award Shares  specified  in the
Grant Notice. The Award Shares shall be issued from time to time during the
vesting term specified in Paragraph 2.
 
2.      AWARD TERM. This award shall have a maximum  term of two (2) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration  Date as defined  in the Notice of Grant, unless
sooner terminated in accordance with Paragraph 5 or 6.
 
3.       LIMITED TRANSFERABILITY.


(a) This award shal1 be neither transferable nor assignable by Awardee other
than by will or by the laws of descent and distribution following Awardee's
death and will be only be granted  during Awardee's lifetime.
 
4.    DATES OF ISSUANCE. This award shall be granted for the Award Shares in one
or more installments as specified in the Grant Notice.
 
5.       CESSATION OF SERVICE. The award term specified in Paragraph 2 shall
terminate (and this award shall cease to be outstanding)  prior to the
Expiration  Date should  any of the following  provisions become applicable:
 
(a)  Should  Awardee  die  while holding  this award,  then any
awards  not  vested  will  immediately terminate;
 
(b) Should Awardee cease Service by reason of Permanent  Disability, then the
award shall be pro­ rated for the time period served and pro rata issued to the
date of cessation of service;
 
(c) Should Awardee's  Service be terminated either  by the Awardee or by the
Company other than Misconduct  then this award shall automatically expire and
the award shall be pro-rated for the time period served and pro rata issued to
the date of termination, and

 
2

--------------------------------------------------------------------------------

 
 
(d)  Should  Awardee's  Service  be  terminated  for  Misconduct,   then  this  award  shall  terminate
immediately and cease to remain outstanding on the date of termination and shall
not be pro-rated.
 
6.       SPECIAL ACCELERATION OF AWARD.


(a) This award, to the extent outstanding at the time of a Corporate Transaction
but not otherwise fully issued, shall automatically accelerate so that this
award shall, immediately prior to the effective date of such Corporate
Transaction, become issuable for all of the Award Shares at the time subject to
this award as fully vested shares of Common Stock. No such acceleration of this
award shall occur, however, if and to the extent:  (i)  this award  is, in
connection  with the Corporate  Transaction,  to be assumed  by  the successor
company  (or  parent  thereof),  or  (ii)  this award  is to
be  replaced  with  a cash  incentive  program  of  the successor company which
preserves the value existing at the time of the Corporate Transaction  on the
Award Shares  for  which this award  is not otherwise  at that
time  issuable  (the Fair Market  Value  of the Award Shares) and provides for
subsequent payout in accordance with the same award/vesting  schedule set forth
in the Grant Notice.
 
(b) Immediately following the Corporate Transaction, this award shall terminate
and cease to be outstanding, except to the extent assumed by the successor
company (or parent thereof)  in connection  with the Corporate Transaction.
 
(c) If this award is assumed in connection with a Corporate Transaction, then
this award shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to Awardee in consummation  of such Corporate Transaction  had the
award  been issued immediately  prior to such Corporate
Transaction,  PROVIDED  the aggregate  award shall remain the same.
 
(d)  This  Agreement  shall  not  in any  way affect  the  right  of  the
Company  to adjust,  reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate,  dissolve,  liquidate or sell or
transfer all or any part of its business or assets.
 
7.    INVOLUNTARY  TERMINATION  FOLLOWING  CORPORATE  TRANSACTION/CHANGE IN
CONTROL.
 
(a)       To the extent  the Award  is, in connection  with a
Corporate  Transaction,  to be assumed  in accordance with Paragraph 6 of the
Award Agreement, the Award shall not accelerate upon the occurrence of that
Corporate Transaction, and the Award shall accordingly continue, over Awardee's
period of Service after
the  Corporate  Transaction,   to  become  issuable  for  the  Award  Shares  in  one  or  more  installments   in
accordance   with  the  provisions  of  the  Award  Agreement.  However,  immediately  upon  an  Involuntary
Termination  of Awardee's Service  within eighteen  (18) months following  such
Corporate  Transaction,  the assumed Award, to the extent outstanding at the
time but not otherwise fully issuable, shall automatically accelerate so that
the Award shall become immediately issuable for all the Award Shares at the time
subject to the Award and may be issued for any or all of those Award Shares as
fully vested shares.

 
3

--------------------------------------------------------------------------------

 


 
(b)       The Award shall not accelerate  upon the occurrence of a Change in
Control, and the Award shall, over Awardee's period of Service following such
Change in Control continue to become issuable for the Award Shares in one or
more installments  in accordance  with the provisions of the Award Agreement.
However, immediately  upon an Involuntary Termination  of Awardee's Service
within eighteen  (18) months following  the Change  in Control, the Award, to
the extent outstanding  at the time but not otherwise  fully
issuable,  shall  automatically  accelerate  so that  the Award
shall  become  immediately  issuable  for  all  the Award Shares at the time
subject to the Award and may be issued for any or all of those A ward Shares as
fully vested shares.
 
    (c)     The provisions of this Paragraph 7 shall govern the period for which
the Award is to remain issuable following  the Involuntary Termination  of
Awardee's Service within eighteen  (18) months after the Corporate
Transaction  or Change in Control and shall supersede any provisions to the
contrary in Paragraph 5 of the Award Agreement.
 
8.     ADJUSTMENT  IN AWARD SHARES. Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting  the
outstanding Common Stock as a class without the Company's receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this award and thereby preclude a dilution
or enlargement of benefits hereunder.
 
9.     STOCKHOLDER  RIGHTS. The holder of this award shall not have any
stockholder rights with respect to the Award Shares until such person sha11 have
become a holder of record of the issued shares.
 
10.  COMPLIANCE  WITH LAWS AND REGULATIONS.
 
 The issuance of the Award Shares  shall be subject to compliance by the Company
and Awardee with all applicable  requirements  of law  relating  thereto
and  with all applicable  regulations  of any  stock exchange  on which  the
Common  Stock  may be listed for trading at the time of such issuance.
 
11.         SUCCESSORS  AND ASSIGNS. Except to the extent otherwise provided in
Paragraphs 3, 6 and 7, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors  and assigns and
Awardee, Awardee's assigns, the legal representatives,  heirs and legatees of
Awardee's estate and any beneficiaries of this award designated by Awardee.
 
12.        NOTICES.  Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required  to be given or
delivered  to Awardee  shall be in writing and addressed  to Awardee  at the
address indicated below.  All notices shall be deemed effective upon personal
delivery or upon deposit either in the U.S. or Canadian mail, postage prepaid
and properly addressed to the party to be notified.
 
13.      CONSTRUCTION. This Agreement and the award evidenced  hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this award.
 
14.       GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed  by the laws of the State of Nevada without resort
to that State's conflict-of-laws rules.
 
15.       EXCESS SHARES.  If the Award Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this award shall be void
with respect to those excess shares, unless stockholder approval of an
amendment  sufficiently  increasing  the  number  of  shares  of  Common  Stock  issuable  under  the  Plan  is
obtained in accordance with the provisions of the Plan.
 
Dated: October 17, 2014
 


 
Epoxy
Inc.                                                                                 
Awardee:

Dave
Gasparine                                                                         Residential
address:





 
4

--------------------------------------------------------------------------------

 

APPENDIX
 


The following definitions shall be in effect under the Agreement:
 


A. AGREEMENT shall mean this Stock Award Agreement.
 
 B. BOARD shall mean the Company's Board of Directors.
 
C. CHANGE  IN CONTROL  shall be deemed  to occur  in the event  of a change  in
ownership  or control of the Company effected through either of the following
transactions:
 
(A) the acquisition,  directly or indirectly, by any person or related group of
persons (other than the Company  or  a  person  that directly  or
indirectly  controls,  is controlled  by, or  is under  common
control  with,  the Company)  of  beneficial  ownership  (within  the
meaning  of Rule  13d-3 of the Securities Exchange  Act of  1934,  as
amended)  of  securities  possessing  more than  fifty  percent  (50%)  of  the
total combined voting power of the Company's outstanding securities pursuant to
a tender or exchange offer made directly to the Company's stockholders, or
 
(B) a change  in the composition  of the Board over a period of thirty-six (36)
consecutive months or  less such  that
a  majority  of  the  Board  members  ceases,  by  reason  of one  or  more
contested elections for Board membership, to be comprised of individuals who
either (i) have been Board members continuously since the beginning of such
period or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i)  who were still in office at the time the Board approved such
election or nomination.
 
D.  COMMON STOCK shall mean shares of the Company's Common Stock.
 
E.   CORPORATE   TRANSACTION   shall   mean  either  of  the  following   stockholder-approved
transactions  to which the Company  is a party: (i) a merger or
consolidation  in which securities  possessing more than fifty percent (50%) of
the total combined  voting power of the Company's outstanding  securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction,  or (ii) the sale,
transfer  or other disposition  of all or substantially  all of the Company's
assets in complete liquidation or dissolution of the Company.
 
F. COMPANY  shall mean Epoxy Inc., a Nevada Company, and any successor company
to all or substantially  all of the assets or voting stock  of Epoxy Inc. which
shall by appropriate  action adopt the Plan.


G.  CONSULTANT  shall mean an individual  who is retained by the Company (or any
Subsidiary), subject to the control and direction of the Company (or any
Subsidiary) as to the work to be performed and the manner and method of
performance.
 
H.  EMPLOYEE shall mean an individual who is in the employ of the Company (or
any Subsidiary), subject  to the control  and direction  of the
employer  entity  as to both  the work to be performed  and  the manner and
method of performance.
 
 
5

--------------------------------------------------------------------------------

 
I. ISSUANCE DATE shall mean the date on which the award shall have been issued
in accordance with the Grant Notice.
 
J.  EXPIRATION
 DATE shall mean the date on which the award expires as specified in the Grant
Notice.
 
  
K. FAIR MARKET VALUE per share of Common Stock on any relevant date shall be determined in
accordance  with the following  provisions:  (i) If the Common  Stock  is at the
time traded  on  the Nasdaq National Market, then the Fair Market Value shall be
deemed equal to the closing selling price per share of Common Stock on the date
in question,  as the price is reported  by the National Association  of
Securities Dealers  on  the Nasdaq  National  Market  or as reported  on an
automated  quotation  system.  If there  is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists, or (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be deemed equal to the closing selling price
per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of
transactions  on such exchange. If there is no closing selling price for the
Common Stock on the date in question,  then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
 
L. GRANT DATE shall mean the date of grant of the award as specified in the
Grant Notice.
 
M. GRANT NOTICE shall mean the Notice of Grant of Stock Award accompanying the
Agreement, pursuant to which Awardee has been informed of the basic terms of the
award evidenced hereby.
 
N. INVOLUNTARY TERMINATION  shall mean the termination
 of Awardee's Service by reason  of:


(A)  
Awardee's  involuntary  dismissal  or discharge  by the Company  for
reasons  other  than Misconduct, or
 

(B)  
Awardee's  voluntary  resignation
 following (a) a change in Awardee's position with the Company (or Parent or
Subsidiary employing Awardee) which materially reduces Awardee's duties and
responsibilities or the level of management to which Awardee reports, (b) a
reduction in Awardee's level of compensation (including base salary, fringe
benefits and target bonus under any corporate performance based bonus or
incentive programs)  by more than fifteen percent (15%) or (c) a relocation of
Awardee's place of employment  by  more than fifty  (50)  miles,
provided  and  only  if such change,  reduction  or relocation  is effected by
the Company without Awardee's consent.



 
 
6

--------------------------------------------------------------------------------

 
     0. MISCONDUCT  shall mean the commission  of any act of fraud,
embezzlement  or dishonesty by Awardee, any unauthorized use or disclosure by
Awardee of confidential information or trade secrets of the Company (or any
Parent or Subsidiary), or any other intentional misconduct by Awardee adversely
affecting the business or affairs of the Company (or any Parent of Subsidiary)
in a material manner. The foregoing definition shall not be deemed to be
inclusive of all the acts or omissions which the Company (or Subsidiary) may
consider as grounds for the dismissal or discharge of Awardee or any other
individual in the Service of the Company (or any Parent or Subsidiary).
 
P. AWARD SHARES  shall mean the number of shares of Common Stock subject to the
award as specified in the Grant Notice.
 
Q. AWARDEE shal1 mean the person to whom the award is granted as specified in
the Grant Notice.
 
R. PARENT shall mean any company (other than the Company) in an unbroken chain
of companies ending with the Company, provided each company in the unbroken
chain (other than the Company) owns, at the time of the··
determination,  stock  possessing  fifty percent (50%)  or more of the total
combined  voting power of all classes of stock in one of the other Companies in
such chain.
 
S. PERMANENT  DISABILITY  shall  mean the inability of Awardee to engage  in any
substantial gainful activity by reason of any medically determinable  physical
or mental impairment which is expected to result in death or has lasted or can
be expected to last for a continuous period of twelve (12) months or more.
 
T. PLAN shall mean the Company's 2014 Stock Option and Stock Award Plan.
 
U. PLAN ADMINISTRATOR  shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan, or such other person as
designated by the Board as administrator.
 
V. SERVICE shall mean the Awardee's performance of services for the Company (or
any Parent or Subsidiary)  in the
capacity  of  an  Employee,  a  non-employee  member  of  the
board  of  directors,  a non­ employee officer or a consultant or independent
advisor.
 
W. SUBSIDIARY  shall  mean  any  company  (other  than  the  Company)  in
an  unbroken  chain  of
companies  beginning  with  the  Company,  provided  each  company  (other  than  the  last  company)  in  the
unbroken chain owns, at the time of the determination,  stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other companies in such chain.



 
7

--------------------------------------------------------------------------------

 
